Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-21 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Gault et al. (US2015/0025002).
This reference teaches a method of treating diabetes with xenin derivative peptides, such as SEQ ID NOs: 11, 16 and 17, which correspond to instantly claims SEQ ID NOs: 1-5: 
    PNG
    media_image1.png
    207
    302
    media_image1.png
    Greyscale

This reference further teaches: 
    PNG
    media_image2.png
    55
    306
    media_image2.png
    Greyscale
. 
	Claims 1, 2, and 5 are anticipated by SEQ ID NO: 11. Claim 3 is anticipated by SEQ ID NO: 16. Claim 4 is anticipated by SEQ ID NO: 15. Claims 14-16 are anticipated by SEQ ID NO: 17, which is identical to instant SEQ ID NO: 15, but with a D-amino acid (reading on an analogue). Claims 17 and 21 are anticipated because Gault teaches a method of treating diabetes mellitus with these xenin derivatives (Col. 5, lines 13-22). Claims 18-20 are met because Gault teaches a method of treating obesity and metabolic syndrome. 
	Therefore, the claims are anticipated by the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,88,864. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches SEQ ID NO: 1 combined with SEQ ID NO: 6, which anticipates the same sequences of instant claims 1, 7 and 14. Claims 2-8 of ‘864 teach SEQ ID NOS: 7-13, which anticipant instant claims 8-13 containing the same SEQ IDs: 7-13.  Claim 2 comprises SEQ ID NO: 3 of the instant claims, which anticipates claim 3. Claims 9-11 teach methods of treating diabetes mellitus with the instantly claimed peptides, which anticipates instant claim 17.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,88,864 in view of Gault et al, as discussed above.
	The claims of ‘864 have been described supra.
	The difference between ‘864 and the instant claims is that it does not teach methods of treating obesity and metabolic syndrome. 
However, as discussed above, Gault teaches methods of treating diabetes, obesity and metabolic syndrome with SEQ ID NO:s 1-6, 14 and 15. It would have been obvious at the time of the invention to have taken the peptides of ‘864 and used them in the methods of Gault because they all relate to xenin derivatives, which are known to treat all three related disorders. As such, there is a reasonable expectation that the peptides of ‘864 will treat all three conditions.
As to instant claim 2, SEQ ID NO: 2 is rendered obvious because XX of SEQ ID: 1 are chosen from three finite amino acid options (KRQ) and Gault teaches that they have the same effect on treating metabolic syndrome and obesity. 
As such, claims are rendered obvious. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654